Citation Nr: 1118843	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at an August 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with tension headaches that are etiologically related to active service.


CONCLUSION OF LAW

Tension headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he is entitled to service connection for chronic headaches.  Specifically, he contends that he began to experience headaches while on active duty and has suffered from the condition since separation from service.

A review of the Veteran's service treatment records indicate he was treated for a three-day history of headaches in November 1990.  He was diagnosed with tension headaches and advised to return if pain persisted.  There is no other record of the Veteran having complained of, or been treated for, headaches in service.

Post-service, the Veteran again complained of headaches during a November 2002 VA evaluation.  At the time, the Veteran complained of a history of headaches 1- to 2-times a month since serving in the Gulf War.  He was diagnosed with muscle contraction headaches and advised to follow up with VA for treatment.  At an October 2006 VA examination, the Veteran again complained of chronic headaches 1- to 2-times a month, and was diagnosed with tension headaches.  Finally, the Veteran was provided a second VA examination in February 2010.  After reviewing the Veteran's pertinent medical history, and physically examining the Veteran, the VA examiner opined that it is less likely as not that the Veteran's current tension headaches are etiologically related to his active service.  In this regard, the VA examiner noted that there is no "documented evidence" that the Veteran continued to have tension headaches in the military or anytime following service separation until to November 2002.


In the instant case, the Board is mindful of the negative etiological opinion rendered by the February 2010 VA examiner.  However, the Board notes the VA examiner based this opinion on no documented evidence of headaches following the one in-service complaint noted in the Veteran's service treatment records.  However, the VA examination report suggests that the VA examiner did not consider the Veteran's consistent statements that he has suffered from headaches since serving in the Gulf War.  Taking in consideration the Veteran's reported symptomatology of headaches since service, without any contradicting evidence of record, the Board finds that the evidence is at least is equipoise that the Veteran began to suffer from tension headaches in service and has continued to suffer from the condition since.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

As discussed above, if the Veteran is not diagnosed with a chronic disability in service, service connection may be established based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  As such, in light of the Veteran's statements that he has suffered from headaches since active service, and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tension headaches is warranted.









ORDER

Service connection for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


